DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 04/18/22 has been acknowledged.
Applicant cancelled Claims 23, 27, 38, 39, amended Claims 22, 28-32, 37, and 40-41, and argued patentability of independent Claims 22 and 37. 
A set of amended claims overcame a double patenting rejections and rejections under 35 U.S.S. 112(a) and 112(b) presented by the Final Rejection mailed 02/17/22, as well as objections to the specification.
Discussing an issue of patentability during an interview (shown in the Interview Summary), Examiner found Applicant’ arguments persuasive.

Status of Claims
Claims 1-21 were cancelled earlier.
Claims 22, 24-26, 28-37, and 40-42 are examined on merits herein.

Allowable Subject Matter
Claims 22, 24-26, 28-37, and 40-42 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 2: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 22. 
Re Claim 37: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 37.
Re Claims 24-26, 28-36, and 40-42: Claims 24-26, 28-36, and 40-42 are allowed due to dependency either on Claim 22 or on Claim 37.

The prior arts of record include: Takahashi (US 2010/0117126), Watanabe et al. (US 2011/0019063), Watanabe (US 2013/0032919), and Enomoto et al. (US 2012/0086845).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/25/22